Citation Nr: 0411764	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from May 
1948 to April 1950, and from March 1967 to March 1969. He 
also performed extensive service with reserve units.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating actions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in February 2003 at 
which time it was remanded to schedule a video conference 
hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In a facsimile received at the Board in February 2003, the 
veteran requested a video conference hearing regarding the 
issue reflected on the title page of this decision.  Although 
the Board remanded the issue for this reason, the claims file 
does not show that the requested hearing was scheduled or 
that the veteran withdrew his request.

The Board acknowledges that a personal hearing was held with 
a decision review officer (DRO) in March 2003.  However, 
without some written indication that the veteran no longer 
wants to appear in person before the Board at a video 
conference hearing that DRO hearing does not satisfy his 
request for a video conference hearing with a member of the 
Board.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
video conference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




